Citation Nr: 0804816	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-01 830	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA benefits purposes.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant alleges she is the surviving spouse of the 
veteran who served on active duty from December 1951 to 
November 1976.  The veteran died in January 2004.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 decisional letter of the Manila 
RO.

Initially, a discussion of this case's procedural history is 
necessary.  The appellant's claim was originally denied by an 
October 2004 decisional letter.  Subsequently, in October 
2004, the appellant filed a statement indicating that VA had 
denied her claim based on the fact that her marriage was 
invalid, submitting evidence in support of her claim, and 
asking that her claim be reconsidered based on this evidence.  
The Board finds that the appellant's statement may reasonably 
be construed as expressing disagreement with the October 2004 
decisional letter.  38 C.F.R. § 20.201.  As the RO did not 
issue a statement of the case (SOC) on this issue, the issue 
was not finally decided, and it remained in appellate status 
as an original claim (not as a claim to reopen).  The Board 
notes that the July 2005 decisional letter reopened the 
appellant's claim and denied the claim on the merits.  Hence, 
especially given the favorable decision below, the appellant 
is not prejudiced by the Board treating her claim as an 
original claim.


FINDINGS OF FACT

1.  Certified marriage contract copies show the veteran and 
the appellant had a civil marriage ceremony in May 1985 and a 
religious marriage ceremony in July 1985.

2.  The appellant did not have knowledge at the time of their 
marriage that there was a legal impediment to their marriage.

3.  The appellant and the veteran lived together continuously 
from the date of the attempted marriage until his death.

4. No other person has filed for VA benefits as the veteran's 
surviving spouse.

5.  The attempted marriage of the appellant and the veteran 
may be deemed valid, for VA purposes.

6.  Since the veteran's death in January 2004, the appellant 
has not remarried or lived with another man or held herself 
out openly to the public to be the spouse of such other 
person. 


CONCLUSION OF LAW

The appellant may be recognized as the veteran's surviving 
spouse for VA benefits purposes.  38 U.S.C.A. §§ 101(3), 103, 
1102, 1304, 1541 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Inasmuch as the determination 
below constitutes a full grant of the appellant's claim, 
there is no reason to belabor the impact of the VCAA on this 
matter.  


B.	Legal Criteria, Factual Background, and Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b)(1), 3.53.

"Spouse" means a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 
38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  

A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  38 C.F.R. § 3.205(a)(1).

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific 
legal requirements are met.  Basically, such an attempted 
marriage will be "deemed valid" if: (a) the attempted 
marriage occurred one year or more before the veteran died; 
and (b) the claimant entered into the marriage without 
knowledge of the impediment; and (c) the claimant cohabited 
with the veteran continuously from the date of the attempted 
marriage until his death; and (d) no other claimant has been 
found to be entitled to gratuitous VA death benefits.  
38 U.S.C.A. § 103; 38 C.F.R. § 3.52.  If the provisions of 
38 C.F.R. § 3.205(a) are satisfied as well as those of 
38 C.F.R. § 3.52, the claimant's signed statement that she 
had no knowledge of an impediment to a marriage to the 
veteran will be accepted as proof of the fact, in the absence 
of information to the contrary.  38 C.F.R. § 3.205(c).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
interpreted these regulations to mean that the determination 
of the appellant's knowledge of the legal impediment must be 
viewed in terms of what the appellant's state of mind was at 
the time the invalid marriage was contracted.  Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995).  

A May 1985 certified marriage contract shows that the veteran 
and the appellant were married before a municipal trial judge 
in Leyte, Philippines.  A July 1985 certified marriage 
contract indicates they had a marriage ceremony in a Leyte 
church conducted by a Parish Priest.  These marriage 
contracts state the veteran was a widower and the appellant 
was single.  

The record shows that the veteran remained married to spouse 
H. P. at the time of his marriage to the appellant.  
Specifically, the record contains an October 1998 Florida 
divorce decree between the veteran and H. P.  The appellant 
has submitted a 1982 divorce decree from a Mexican court to 
show that the veteran did not remain married to H. P. at the 
time of their 1985 marriage.  She has alleged that the 1998 
Florida divorce decree was initiated by H. P. merely to 
settle some property issues.  However, in a July 2005 letter, 
VA Regional Counsel found that Philippine law did not support 
that the veteran's marriage to the appellant was valid.  
Regional Counsel determined that the claims file did not 
contain any evidence that the veteran's domicile was anywhere 
other than in the Philippines after 1978 and noted that a 
1971 General Counsel opinion determined that a Mexican 
divorce rendered without a bona fide domicile in Mexico would 
not be recognized as a valid divorce under Philippine law.  
As a result, Regional Counsel concluded that the appellant's 
marriage to the veteran was not valid as he remained married 
to H. P. until their valid divorce in 1998.  

The appellant has submitted evidence indicating the veteran 
was not living in the Philippines during 1982 and 1983.  
However, a determination regarding whether the veteran was 
actually domiciled in Mexico during that time period is 
unnecessary as the evidence establishes that the appellant's 
marriage to the veteran can be recognized as a "deemed 
valid" marriage for VA benefits purposes.  Specifically, the 
record shows that the appellant's attempted marriage to the 
veteran occurred in 1985, which is substantially more than 
one year prior to the veteran's death in January 2004.  The 
evidence also indicates she cohabitated with the veteran 
continuously from the date of the attempted marriage until 
his death.  There are also documents from the U.S. Department 
of Defense (DOD) Finance and Accounting Service indicating 
that during the veteran's lifetime she was recognized as his 
spouse; upon his death, DOD informed her that she may be 
entitled to receive any unpaid retirement benefits as his 
surviving spouse.  She has also submitted 1996 and 1999 U.S. 
tax returns showing that she and the veteran filed joint tax 
returns.  

The appellant submitted a signed statement in October 2004 
that she had no knowledge of any legal impediment at the time 
she entered into the marriage.  Notably, she continues to 
maintain that there was no legal impediment to her marriage 
to the veteran, as she believes the veteran's 1982 Mexican 
divorce was valid.  There is also no other claimant who has 
been found to be entitled to VA death benefits as the 
veteran's surviving spouse.  And since the veteran's death, 
the appellant has not lived with another person or held 
herself out openly to the public to be the spouse of such 
other person.  

Hence, the appellant has satisfied all the requirements 
necessary to establish that she was in a "deemed valid" 
marriage relationship with the veteran from 1985 through 
2004.   


ORDER

The appeal seeking to establish the appellant may be 
recognized as the veteran's surviving spouse is granted. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


